DETAILED ACTION
This Action is in response to RCE filed 3/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0005229), in view of Rombouts et al. (US 2018/0120116).

As to claim 1, Lee discloses a method of controlling a moving robot, the method comprising: 
checking by a controller, nodes within a predetermined reference distance from a node corresponding to a current position [0189-0191]; 
determining by the controller, whether there is a correlation between the nodes within the reference distance and the node corresponding to the current position ([0189], [0192]); 
determining by the controller, whether the nodes within the reference distance are nodes of a previously learned map when there is no correlation [0573]; and 
registering by the controller, the node corresponding to the current position on the map when the nodes within the reference distance are determined as nodes of the previously learned map ([0571], [0573-0575],
wherein, when determining whether there is a correlation between the nodes within the reference distance and the node corresponding to the current position, the controller determines whether there is feature matching of the current node with the nodes within the reference distance ([0256], [0270], [0273], and [0285]), and
wherein, when determining whether the nodes within the reference distance are nodes of the previously learned map, the controller checks whether the nodes within the reference distance are nodes existing on the previously learned map accumulated and generated until previous (n-1-th) learning when at least one of the nodes within the reference distance is learned n times (n >=2) ([0225-0229], [0573-0576]; In these paragraphs, Lee discloses checking whether the nodes within the reference distance are nodes existing on the previously learned map, e.g. “check the past map image or video”, “comparing the photographed new image and the image of the previous node”.  By nature, any node that exists on a previously learned learning map would have been accumulated and generated until previous learning.  Thus, at a time that the robot encounters such a node, it would have been at least the second time, i.e. n >= 2, that the node is learned: once at the initial learning of node and at least a second time that occurs at instant encounter). 
Lee discloses techniques for identifying distinct nodes and registering different nodes or combining different measurements of the same node ([0274, 0276, 0576]).  However, it is silent with respect to doing said techniques on the basis of a node having a difference of a reference angle or less from a current direction of the robot in the nosed within the reference distance.
Rombouts discloses identifying distinct nodes and registering different nodes or combining different measurements of the same node on the basis of a node having a difference of a reference angle or less from a current direction of the robot in the nosed within the reference distance ([0104], “determining whether a node belongs in a particular group depends on one or more factors…A second factor can include proximity to other nodes…Proximity can be based at least in part on distance and/or angle thresholds”).
It would have been obvious to one of ordinary skill in the art to substitute Rombouts’ angle threshold for Lee’s technique since both are known teachings of identifying distinct nodes and registering different nodes or combining different measurements of the same node.  Lee already disclosed many different possible techniques for identifying and registering nodes that are obvious variants of each other ([0274], “SIFT…HOG…”) and one of ordinary skill would be motivated to make the substitution on the basis of, for example, developer expertise in one technique over another.  
Therefore, Lee in view of Rombouts discloses determining whether there is a node having a difference of a reference angle or less from a current direction of the robot in the nodes within the reference distance when there is a correlation or when the nodes within the reference distance are not determined as nodes of the map;
when there is no node having a difference of the reference angle or less from the current direction of the robot, registering the node on the map; and 
when there are nodes having a difference of the reference angle or less from the current direction of the robot, determining whether the correlations of the node are consistent.

As to claim 5, Lee further discloses the method of claim 1, further comprising, when correlations of the node corresponding to the current position and a node having a difference of the reference angle or less from the current direction of the robot are not consistent, registering the node on the map [0578].

As to claim 6, Lee further discloses the method of claim 1, further comprising, when correlations of the node corresponding to the current position and a node having a difference of the reference angle or less from the current direction of the robot are consistent, not registering the node corresponding to the current position on the map [0578].

As to claim 7, Lee discloses a method of controlling a moving robot, the method comprising: 
generating by a controller, a learning map based on initial cleaning traveling ([0116], [0130]); 
performing by the controller, learning while the moving robot travels based on the learning map [0185]; 
performing by the controller, position estimation based on the learning map when information acquired in the performing of the learning corresponds to pre-stored information in the learning map [0185]; and 
updating by the controller, the learning map by additionally registering a node based on the information acquired in the performing of the learning on the learning map when the information acquired in the performing of the learning does not correspond to the pre-stored information in the learning map ([0571], [0573-0575]),
wherein the updating of the learning map includes:
checking nodes within a predetermined reference distance from a node corresponding to a current position [0189-0191]; 
determining whether there is a correlation between the nodes within the reference distance and the node corresponding to the current position ([0189], [0192]); 
determining whether the nodes within the reference distance are nodes of a previously learned map when there is no correlation [0573]; and 
registering the node corresponding to the current position on the map when the nodes within the reference distance are determined as nodes of the previously learned map ([0571], [0573-0575],
wherein, when determining whether there is a correlation between the nodes within the reference distance and the node corresponding to the current position, the controller determines whether there is feature matching of the current node with the nodes within the reference distance ([0256], [0270], [0273], and [0285]), and
wherein, when determining whether the nodes within the reference distance are nodes of the previously learned map, the controller checks whether the nodes within the reference distance are nodes existing on the previously learned map accumulated and generated until previous (n-1-th) learning when at least one of the nodes within the reference distance is learned n times (n >=2) ([0225-0229], [0573-0576]; In these paragraphs, Lee discloses checking whether the nodes within the reference distance are nodes existing on the previously learned map, e.g. “check the past map image or video”, “comparing the photographed new image and the image of the previous node”.  By nature, any node that exists on a previously learned learning map would have been accumulated and generated until previous learning.  Thus, at a time that the robot encounters such a node, it would have been at least the second time, i.e. n >= 2, that the node is learned: once at the initial learning of node and at least a second time that occurs at instant encounter). 
Lee discloses techniques for identifying distinct nodes and registering different nodes or combining different measurements of the same node ([0274, 0276, 0576]).  However, it is silent with respect to doing said techniques on the basis of a node having a difference of a reference angle or less from a current direction of the robot in the nosed within the reference distance.
Rombouts discloses identifying distinct nodes and registering different nodes or combining different measurements of the same node on the basis of a node having a difference of a reference angle or less from a current direction of the robot in the nosed within the reference distance ([0104], “determining whether a node belongs in a particular group depends on one or more factors…A second factor can include proximity to other nodes…Proximity can be based at least in part on distance and/or angle thresholds”).
It would have been obvious to one of ordinary skill in the art to substitute Rombouts’ angle threshold for Lee’s technique since both are known teachings of identifying distinct nodes and registering different nodes or combining different measurements of the same node.  Lee already disclosed many different possible techniques for identifying and registering nodes that are obvious variants of each other ([0274], “SIFT…HOG…”) and one of ordinary skill would be motivated to make the substitution on the basis of, for example, developer expertise in one technique over another.  
Therefore, Lee in view of Rombouts discloses determining whether there is a node having a difference of a reference angle or less from a current direction of the robot in the nodes within the reference distance when there is a correlation or when the nodes within the reference distance are not determined as nodes of the map;
when there is no node having a difference of the reference angle or less from the current direction of the robot, registering the node on the map; and 
when there are nodes having a difference of the reference angle or less from the current direction of the robot, determining whether the correlations of the node are consistent.

As to claim 8, Lee further discloses the method of claim 7, wherein the updating of the learning map is to register nodes to be registered on the learning map when the number of the nodes to be registered is a predetermined number of pieces or more, and is not to register the nodes to be registered on the learning map, if not so [0175].

As to claim 9, Lee further discloses the method of claim 7, further comprising performing position estimation based on the updated learning map (natural course of operation once “updated learning map” becomes “the learning map”).

As to claim 14, Lee further discloses the method of claim 7, further comprising not registering the node corresponding to the current position on the map when correlations of the node corresponding to the predetermined position and a node having a difference of the reference angle or less from the current direction of the robot are consistent [0578], and registering the node on the map when correlations of the node corresponding to the predetermined position and a node having a difference of the reference angle or less from the current direction of the robot are not consistent [0578].

As to claim 19, Lee further discloses the method of claim 1, further comprising: determining a travel path for the moving robot based on the map ([0170], [0185]).

As to claim 20, Lee further discloses the method of claim 7, further comprising: determining a travel path for the moving robot based on learning map ([0170], [0185]).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-9, 11-15, and 17-21 under 35 USC 102(1)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, in view of Rombouts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664